gOi(0O2-o'

     Cover- Of C/HmJAJfil
                                            COURT OFCRIMINAL APPEAL
                                            ~    APR"01"2Q15—
    flUS"K/J, lExtfs n/i/i




I                                                -




ft (3 VkjoOexrt S ^ 3'4>o (
i             ...             .   •   •


iOM S-/V^/S" X fe.C«eu*g</• -TAW 6#c/< /-/ere i4TTk^-

To C=>er "7Tmg_ (k^V.'jQtt; fettck "R--frig. "To -ftk my 1/-07
bag. &iAkej_ H^g- AT T^€- IflOO L'MrnAy &gX;-et/g<^ T7ie^

%d±Au$£- fl-Uex*} Disc C_Q Rgn*__ ol my Coo/rr                        '
    EX<b:Ts*. PpcI IrUa To Slop 4^m Ak^kyfyw ll-QT
     Cqo/c/ ike^ Gqoet o-P C^w:<ja1 .^Pe^ls pb\_^

                                      TDtX**'ftWfZ
                                                                                                                                                                       * «lA) A^C
  'V^I'C? y | g'lij 6 b Q". j£>. O O•C • »„•;:;*••••«•?-/'A?'" i':-'                                             . o    o        ©


              P4> 157 MEDICAL CO-PAY OWED:                                       . 00;                       LOCATION BLDG 4-E-2 ROW 38                       UNIT:              RB'


                        FEDERAL COURT FEE OWED:                                                                NAMESHUFF, MARCUS ANTHONY
                                                                                                                                                  ACCOUNT
                   TEXAS COURT FEE/CHARGE OWED: '' " " '                         . 00 f" ~~"                    DATE:iT/26'/14                    NUMBER!" *"      0T770478 ~

    INDIGENT SUP. OWED:                           . 00           OTHER HOLD AMOUNT                       . 00                          BEGINNING BALANCE:                        00

                                                  ITEM/DESCRIPTION                                                     WITHDRAWALS               DEPOSITS               BALANCE
I j /1 a.
 04         4B 000000 000027                                    POSTAGE                                                     :.       .00                                 •-;     00
 06         m       R BOfKIN                         r                                                                                           100. 00                too. 00
 06         IF P    000027 000000                                                                                           ;:--.'.:'27'                                   99. 73
• .to         M >--•-         :••••••   ..•.•.•.•:•.•-•-•--•.    .-•-.-..-:...                                               94^ 97                                    •-':--4'-. •-7-6
  14          B     000476 000760                          I POSTAGE                                                             4.76                                            00
 19                                                                                                                         :•       . 00                                        00
 25                 R BOTRIN                                                                                                                     100. 00;               100. 00
 25         i 'P    000760 000000                                                                                                7. 60                                     92. 40
 26         <:m                                                                                                              23: 70                                        68. 70


                    ywoso-^v/- um^ j-ftteo ^/6W\
                                           b     my
                   AcouAa               10 p(Ay -r-oit T^ postal



                                                                   IN
    INMATE TRUSJ»FUNC ACCOUNTS ARBDEMAND AGCOUNTS. YOU WILL NOT EARN                     ANY INTEREST. YOU MAY WANT TO~DEPOSIT EXCESS FUNGS IN "\ SAWjNGS NSTta/TIOWOF^?UR CHOI'S®)       O